Name: Council Decision (EU) 2017/2242 of 30 November 2017 authorising the opening of negotiations to amend the International Sugar Agreement 1992
 Type: Decision
 Subject Matter: international trade;  European construction;  beverages and sugar;  EU institutions and European civil service;  international affairs
 Date Published: 2017-12-07

 7.12.2017 EN Official Journal of the European Union L 322/29 COUNCIL DECISION (EU) 2017/2242 of 30 November 2017 authorising the opening of negotiations to amend the International Sugar Agreement 1992 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 207, in conjunction with Article 218(3) and (4) thereof, Having regard to the recommendation from the European Commission, Whereas: (1) The Union is a Party to the International Sugar Agreement 1992 (1) (the ISA) and a member of the International Sugar Organization (the ISO). (2) The Union has since 1995 approved the extension of the ISA for 2-year periods. On 25 September 2017, the Council authorised the Commission to adopt a position in favour of the extension of the ISA for a further period of up to 2 years, ending on 31 December 2019. (3) Pursuant to Article 8 of the ISA, the International Sugar Council performs or arranges for the performance of all such functions as necessary to carry out the provisions of the ISA. Pursuant to Article 13 of the ISA, all decisions of the International Sugar Council are taken in principle by consensus. In the absence of consensus, decisions are made by a simple majority vote, unless the ISA provides for a special vote. (4) Pursuant to Article 25 of the ISA, members of the ISO hold 2 000 votes in total. Each member of the ISO holds a specified number of votes which is adjusted annually in accordance with the criteria set out in the ISA. (5) It is in the Union's interests to participate in an international agreement on sugar, considering the importance of that sector for a number of Member States and for the economy of the European sugar sector. (6) However, the institutional framework of the ISA, and especially the distribution of votes among members of the ISO that also determines the members' financial contribution to the ISO, no longer reflects the realities of the global sugar market. (7) Under the ISA rules on financial contributions to the ISO, the Union's share has remained the same since 1992, although the global sugar market, and notably the Union's relative position in it, has substantially changed since then. As a result, the Union has assumed a disproportionately large share of the budgetary costs and responsibility in the ISO in recent years. (8) The ISA rules on financial contribution to the ISO may be amended in accordance with the procedure set out in Article 44 of the ISA. Pursuant to that Article, the International Sugar Council may, by special vote, recommend an amendment of the ISA to members of the ISO. As a member of the International Sugar Council, in accordance with Article 7 of the ISA, the Union should be able to initiate and participate in negotiations with a view to amending the institutional framework of the ISA. (9) It is therefore appropriate that the Commission be authorised to start negotiations within the International Sugar Council to amend the ISA, that negotiating guidelines be established and that a special committee be appointed that will be consulted by the Commission when conducting the negotiations, HAS ADOPTED THIS DECISION: Article 1 The Commission is hereby authorised to open negotiations, on behalf of the Union, to amend the International Sugar Agreement 1992. Article 2 The negotiations shall be conducted on the basis of the negotiating directives of the Council set out in the addendum to this Decision. Article 3 The negotiations shall be conducted in consultation with the Working Party on Commodities. Article 4 This Decision shall apply until 31 December 2019. Article 5 This Decision is addressed to the Commission. Done at Brussels, 30 November 2017. For the Council The President K. SIMSON (1) Council Decision 92/580/EEC of 13 November 1992 on the signing and conclusion of the International Sugar Agreement 1992 (OJ L 379, 23.12.1992, p. 15).